Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 4/13/2022.
•	 Claims 1-20 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

Claims 1, 10 and 17 
• wherein generating the plurality of cross flow equilibrium elements further comprises combining a portion of the fracture with a fraction of neighboring matrix blocks on either side of the fracture, within a volume defined by the volume expansion parameter, into larger cross flow equilibrium elements, and
wherein the plurality of cross flow equilibrium elements comprise the larger cross flow equilibrium elements;
executing a sensitivity analysis with respect to a volume of the plurality of cross flow equilibrium elements without re-gridding the fractured reservoir model by integrating flow equations in cross-flow equilibrium elements, of the plurality of cross flow equilibrium elements, related to fracture-fracture flow; 
correcting inaccuracies by calibrating fluid saturations in the fracture by scaling a relative permeability in the fracture according to an oil saturation scaling factor; 

	The closest prior art of record -Hussein Mustapha (Patent no.: US 11371333 B2) discloses systems and methods for generating visualizations of reservoir simulations with embedded fracture networks by using data representing a subterranean formation to obtain a matrix grid with an embedded fracture network. 
Another relevant prior art of record -Hajibeygi et al. (Pub. No.: US 2012/0158380 A1) attempt to highlight simulating fluid flow in a fractured subterranean reservoir. reservoir model representative of a fractured subterranean reservoir is provided 
Yet, another relevant prior art of record – Moortgat et al.  (Higher-order compositional modeling of three-phase flow in 3D fractured porous media based on cross-flow equilibrium, Journal of Computational Physics 250 (2013) 425-445) uses the cross-flow equilibrium (CFE) concept between discrete fractures and a small neighborhood in the matrix blocks. By adopting  the mixed hybrid finite element (MHFE) method to approximate convective Darcy fluxes and the pressure equation. 
Hussein Mustapha (Multiphase Flow Simulations in Heterogeneous Fractured Media through Hybrid Grid Method, AIP Conf Proc., 2013, pp 2048-2054) discloses a new hybrid nonmatching grid (HNMG) by combining grid blocks from different dimensional spaces. The proposed method is valid for any general-purpose reservoir simulator
.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 10 and 17.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146